DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


References herein to the Mikoyan MiG-29 aircraft performing a cobra maneuver are cited from multiple references as evidence to the properties of the aircraft as characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)." In re Koller, 613 F.2d 819, 824 n.5, 204 USPQ 702, 706 n.5 (CCPA 1980) (quoting In re Hogan, 559 F.2d 595, 605 n.17, 194 USPQ 527, 537 n.17 (CCPA 1977) (emphasis in original))

Claims 14, 15, 21, 25, and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over the Mikoyan MiG-29 aircraft performing a cobra maneuver (herein referred to as MiG-29) and Drew (FlightGlobal webpage).

The MiG-29 aircraft teaches a method of operating an aircraft, comprising: 
providing an aircraft having a fuselage, a swept wing extending laterally relative to the fuselage (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture; first paragraph under Design heading), at least one horizontal tail surface extending laterally from the fuselage (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture), at least one vertical tail surface extending upward from the fuselage (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture), a dynamic slat attached to a leading edge of the wing (Wikipedia MiG-29: under Design heading, sentence 4), and first and second turbine engines mounted to the fuselage at locations positioned vertically below the wing (Wikipedia MiG-29: MiG-29SE of the Peruvian Air Force picture), the aircraft having a maximum take-off weight, and the turbine engines providing a maximum continuous thrust (Wikipedia MiG-29: under Specifications/General Characteristics headings); and operating the aircraft with: 
a maximum continuous thrust to maximum take-off weight ratio in the range of 0.5 to 0.6 (Wikipedia MiG-29: General characteristics heading, max takeoff weight 39,683 lb, 11,110 lbf thrust per engine, two engines creates ~0.56 max continuous thrust to max take-off weight ratio); and angle of attack of at least 25° (Wikipedia Cobra maneuver: Cobra maneuver schematic of the MiG-29 in profile, showing alpha numbers image); and
providing leading edge root extensions (Wikipedia MiG-29: under design heading, sentence 2) mounted to the wing and the fuselage at the leading edge of the wing (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture; under “Powerplant and range” heading, sentence 3 describes location relative to engine feeding structure).
The MiG-29 aircraft appears to be silent to the G-forces in turning capabilities of the aircraft. Drew teaches operating the aircraft with sustained turns in the range of about 6.5 G to about 7.5 G (page 2, lines 4-7 of text). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the MiG-29 to operate with sustained turns as taught by Drew. Doing so would allow for greater maneuverability of the aircraft when performing fast turns such as the cobra maneuver.  
The MiG-29 appears to be silent to the planform areas on the leading-edge root extensions and the wing. MiG-29 does have a wing and a wing root which inherently have planform areas and the leading-edge extensions are depicted to be significantly smaller than the wing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the aircraft such that the leading edge root extensions having a planform area ratio relative to a planform area of the wing in the range of about 0.1% to about 5% for the purpose of increased maneuverability, for the purpose of increased maneuverability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 21, the MiG-29 teaches the method of claim 14, wherein the dynamic slat is movable between a retracted position (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture) and at least one extended position (Mig-29G Fulcrum-A photograph captioned “Mid fuselage section and wing leading edge viewed from port.”) to facilitate angle of attack for the aircraft of at least 25° (Wikipedia Cobra maneuver: Cobra maneuver schematic of the MiG-29 in profile, showing alpha numbers image).

Regarding claim 25, MiG-29 teaches the method of claim 14, wherein the turbine engines each include an inlet duct (annotated drawing from Wikipedia MiG-29 drawing titled “Drawing of MiG-29 (Russian Air Force)”), the inlet duct being positioned rearward of the leading edge of the wing (annotated drawing “Drawing of MiG-29 (Russian Air Force)”). 

    PNG
    media_image1.png
    693
    461
    media_image1.png
    Greyscale



Regarding claim 27, MiG-29 teaches the method of claim 14. The MiG-29 does not disclose a thrust within the range of about 3,200 lbf to about 4,000 lbf. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the maximum continuous engine thrust to be in the claimed range for the predictable result of a decrease in maximum continuous engine thrust would reduce the weight of the engine and reduce the overall weight of the aircraft, and therefore, reduce the amount of materials required and reduce the cost of manufacturing the aircraft. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 28, MiG-29 teaches the method of claim 14. The MiG-29 does not disclose an empty weight within the range of about 9,000 lbs to about 10,000 lbs. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the empty weight to be within the claimed range for the predictable result of a decrease in aircraft weight would reduce the amount of materials required and reduce cost of manufacturing. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 29, the MiG-29 teaches the method of claim 14. The MiG-29 does not teach a maximum loaded weight in the range of about 12,000 lbs to about 14,000 lbs. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the maximum loaded weight to be within the claimed range for the predictable result of the ability to use a lighter weight engine to achieve the same aircraft performance, the lighter engine using fewer materials and reducing manufacturing cost. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 30, the MiG-29 teaches the method of claim 14, wherein the wing is tapered from the fuselage towards tips of the wing (see annotated picture above).

Regarding claim 31, the MiG-29 teaches the method of claim 14, wherein the leading-edge root extensions have an ogive shape (see annotated picture above). 

Regarding claim 32, the MiG-29 teaches the method of claim 15, further comprising creating lifting vortex flow with the leading-edge root extensions at angles of attack of about 25° (angle of attack seen in Wikipedia Cobra maneuver: Cobra maneuver schematic of the MiG-29 in profile, showing alpha numbers image).
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the leading-edge root extensions at the same angle of attack, the leading-edge root extensions inherently creating lifting vortex flow (see Wikipedia Strake: under “Wing strakes” heading).

Regarding claim 33, the MiG-29 teaches a method of operating an aircraft, comprising:
providing an aircraft having a fuselage, a swept wing extending laterally relative to the fuselage (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture; first paragraph under Design heading), at least one horizontal tail surface extending laterally from the fuselage (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture), at least one vertical tail surface extending upward from the fuselage (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture), a dynamic slat attached to a leading edge of the wing (Wikipedia MiG-29: under Design heading, sentence 4), and first and second turbine engines mounted to the fuselage at locations positioned vertically below the wing (Wikipedia MiG-29: MiG-29SE of the Peruvian Air Force picture), leading edge root extensions (Wikipedia MiG-29: under design heading, sentence 2) mounted to the wing and the fuselage at the leading edge of the wing (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture; under “Powerplant and range” heading, sentence 3 describes location relative to engine feeding structure), the aircraft having a maximum take-off weight, and the turbine engines providing a maximum continuous thrust (Wikipedia MiG-29: under Specifications/General Characteristics headings);
creating lifting vortex flow with the leading edge root extensions at angles of attack of at least about 25° (inherent, see Wikipedia Strake: under “Wing strakes” heading); and 
operating the aircraft with: 
a maximum continuous thrust to maximum take-off weight ratio in the range of 0.5 to 0.6 (Wikipedia MiG-29: General characteristics heading, max takeoff weight 39,683 lb, 11,110 lbf thrust per engine, two engines creates ~0.56 max continuous thrust to max take-off weight ratio); and angle of attack of at least 25° (Wikipedia Cobra maneuver: Cobra maneuver schematic of the MiG-29 in profile, showing alpha numbers image).
The MiG-29 appears to be silent to the planform areas on the leading-edge root extensions and the wing. MiG-29 does have a wing and a wing root which inherently have planform areas and the leading-edge extensions are depicted to be significantly smaller than the wing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the aircraft such that the leading edge root extensions having a planform area ratio relative to a planform area of the wing in the range of about 0.1% to about 5% for the purpose of increased maneuverability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The MiG-29 aircraft appears to be silent to the G-forces in turning capabilities of the aircraft. Drew teaches operating the aircraft with sustained turns in the range of about 6.5 G to about 7.5 G (page 2, lines 4-7 of text). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the MiG-29 aircraft to operate with sustained turns as taught by Drew. Doing so would allow for greater maneuverability of the aircraft when performing fast turns such as the cobra maneuver.

Regarding claim 34, the MiG-29 teaches the method of claim 33 wherein the dynamic slat is movable between a retracted position (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture) and at least one extended position (Mig-29G Fulcrum-A photograph captioned “Mid fuselage section and wing leading edge viewed from port.”) to facilitate angle of attack for the aircraft of at least 25° (Wikipedia Cobra maneuver: Cobra maneuver schematic of the MiG-29 in profile, showing alpha numbers image).

Regarding claim 35, the MiG-29 teaches the aircraft of claim 33. The MiG-29 does not disclose a thrust within the range of about 3,200 lbf to about 4,000 lbf. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the maximum continuous engine thrust to be in the claimed range for the predictable result of a decrease in continuous engine thrust would reduce the weight of the engine and reduce the overall weight of the aircraft, and therefore, reduce the amount of materials required and reduce the cost of manufacturing the aircraft. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
The MiG-29 does not disclose an empty weight within the range of about 9,000 lbs to about 10,000 lbs. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the empty weight to be within the claimed range for the predictable result of a decrease in aircraft weight would reduce the amount of materials required and reduce cost of manufacturing. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The MiG-29 does not teach a maximum loaded weight in the range of about 12,000 lbs to about 14,000 lbs. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the maximum loaded weight to be within the claimed range for the predictable result of the ability to use a lighter weight engine to achieve the same aircraft performance, the lighter engine using fewer materials and reducing manufacturing cost. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 16 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the Mikoyan MiG-29 aircraft performing a cobra maneuver (multiple references) and Drew (FlightGlobal webpage) as applied to claims 14 and 33 above, and further in view of Kaniut (US 4008867).

Regarding claim 16, the MiG-29 teaches the method of claim 14. The MiG-29 does not appear to teach a nose chine extending at least partially forward of a canopy. Kaniut teaches providing the aircraft with a nose chine (#21/#22/#23) formed in the fuselage (#1) along lateral sides thereof at a nose of the aircraft (Fig. 1), the nose chine extending at least partially forward of a canopy (Fig. 2) and terminating forward of the wing (Fig. 1), the nose chine configured to shed air vortices at angles of attack of at least 25° to increase yaw stability of the aircraft (inherent, see . 
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the nose chine at the same angle of attack inherently shedding air vortices with the nose chine (see Wikipedia Strake: “acting as large vortex generators”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of the MiG-29 with the nose chine configuration in Kanuit. Doing so would improve aircraft control at high angles of attack (see Wikipedia Strake: under “Nose strakes” heading)

Regarding claim 36, the MiG-29 teaches the aircraft of claim 33.  The MiG-29 does not appear to teach a nose chine extending at least partially forward of a canopy. Kaniut teaches providing the aircraft with a nose chine (#21/#22/#23) formed in the fuselage along lateral sides thereof at a nose of the aircraft (Fig. 1), the nose chine extending at least partially forward of a canopy and terminating forward of the wing (Fig. 1), and shedding air vortices with nose chine at angles of attack of about 25° to increase yaw stability of the aircraft. 
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the nose chine at the same angle of attack inherently shedding air vortices with the nose chine (see Wikipedia Strake: “acting as large vortex generators”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of the MiG-29 with the nose chine configuration in Kanuit. Doing so would improve aircraft control at high angles of attack (see Wikipedia Strake: under “Nose strakes” heading)

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over the Mikoyan MiG-29 aircraft performing a cobra maneuver (multiple references) and Drew (FlightGlobal webpage) as applied to claim 14 above, and further in view of Shirk (US 4415132).

Regarding claim 22, The MiG-29 teaches the method of claim 14. 
The MiG-29 appears to be silent to the wing connection and construction. Shirk teaches wherein the wing includes first and second wing sections (#26, #28) connected to a center wing box (#30). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the MiG-29 to include the wing box connection of Shirk. Doing so would provide a more stable wing connection.

Regarding claim 23, The MiG-29 teaches the aircraft of claim 14.
The MiG-29 appears to be silent to wing’s relationship to the fuselage and construction elements thereof. Shirk teaches wherein the wing (#22) extends through the fuselage (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the MiG-29 to include the wing extending through the fuselage as taught by Shirk. Doing so would allow the wings to act as one unit and be fabricated as one unit (Shirk, column 4, lines 65-66). 

Regarding claim 24, the MiG-29 teaches the aircraft of claim 14.
the MiG-29 appears to be silent to the wing’s construction. Shirk teaches wherein the wing is a single-piece, fixed wing (column 4, lines 65-66). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the MiG-29 with the single-piece wing of Shirk. Doing so would allow the wing to be fabricated as one unit (Shirk, column 4, lines 65-66). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the Mikoyan MiG-29 aicraft performing a cobra maneuver (multiple references) and Drew (FlightGlobal webpage) as applied to claim 14 above, or, in the alternative, as obvious over the Mikoyan MiG-29 aicraft performing a cobra maneuver (multiple references) and Drew (FlightGlobal webpage) and further in view of Airpower Classics (AIR FORCE Magazine Article).

Regarding claim 26, the MiG-29 teaches the aircraft of claim 14. The MiG-29 teaches a wing sweep angle of about 40°, which could be considered to be about 35°, as claimed (Wikipedia MiG-29: under Design heading, second sentence). However, if the applicant is of the opinion that 40° is not about 35°, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the MiG-29 to have a known sweep angle between 25°-35° (Airpower Classics, paragraph 2, sentence 3). Decreasing the wing sweep angle would increase the stiffness and reduce the weight of the wing.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over the Mikoyan MiG-29 aircraft performing a cobra maneuver (multiple references), Drew (FlightGlobal webpage), and Kaniut (US 4008867).

Regarding claim 37, The MiG-29 teaches a method of operating an aircraft, comprising:
providing an aircraft having a fuselage, a swept wing extending laterally relative to the fuselage (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture; first paragraph under Design heading), at least one horizontal tail surface extending laterally from the fuselage (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture), at least one vertical tail surface extending upward from the fuselage (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture), a dynamic slat attached to a leading edge of the wing (Wikipedia MiG-29: under Design heading, sentence 4), and first and second turbine engines mounted to the fuselage at locations positioned vertically below the wing (Wikipedia MiG-29: MiG-29SE of the Peruvian Air Force picture), leading edge root extensions (Wikipedia MiG-29: under design heading, sentence 2) mounted to the wing and the fuselage at the leading edge of the wing (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture; under “Powerplant and range” heading, sentence 3 describes location relative to engine feeding structure), the aircraft having a maximum take-off weight, and the turbine engines providing a maximum continuous thrust (Wikipedia MiG-29: under Specifications/General Characteristics headings);
creating lifting vortex flow with the leading edge root extensions at angles of attack of at least about 25° (inherent, see Wikipedia Strake: under “Wing strakes” heading); 
moving the dynamic slat between a retracted position (Wikipedia MiG-29: A MiG-29K at MAKS-2007 airshow picture) and at least one extended position (Mig-29G Fulcrum-A photograph captioned “Mid fuselage section and wing leading edge viewed from port”) to facilitate angle of attack for the aircraft of at least 25° (Wikipedia Cobra maneuver: Cobra maneuver schematic of the MiG-29 in profile, showing alpha numbers image), the dynamic slat exposing a gap between the leading edge of the wing and a fixed portion of the wing in at least one extended position (Wikipedia MiG-29: MiG-29 includes automatic slats, seen third line from the bottom of page 4; definition of a slat, as provided in Applicant’s affidavit signed 7/23/2021 and filed 7/26/2021, paragraph number 21, requires slats, by definition, to have a gap between the leading edge of the fixed wing and the slat); and
operating the aircraft with: 
a maximum continuous thrust to maximum take-off weight ratio in the range of 0.5 to 0.6 (Wikipedia MiG-29: General characteristics heading, max takeoff weight 39,683 lb, 11,110 lbf thrust per engine, two engines creates ~0.56 max continuous thrust to max take-off weight ratio); and angle of attack of at least 25° (Wikipedia Cobra maneuver: Cobra maneuver schematic of the MiG-29 in profile, showing alpha numbers image).
The MiG-29 appears to be silent to the planform areas on the leading-edge root extensions and the wing. MiG-29 does have a wing and a wing root which inherently have planform areas and the leading-edge extensions are depicted to be significantly smaller than the wing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the aircraft such that the leading edge root extensions having a planform area ratio relative to a planform area of the wing in the range of about 0.1% to about 5% for the purpose of increased maneuverability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The MiG-29 does not disclose a thrust within the range of about 3,200 lbf to about 4,000 lbf. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the maximum continuous engine thrust to be in the claimed range for the predictable result of a decrease in continuous engine thrust would reduce the weight of the engine and reduce the overall weight of the aircraft, and therefore, reduce the amount of materials required and reduce the cost of manufacturing the aircraft. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
The MiG-29 does not disclose an empty weight within the range of about 9,000 lbs to about 10,000 lbs. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the empty weight to be within the claimed range for the predictable result of a decrease in aircraft weight would reduce the amount of materials required and reduce cost of manufacturing. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The MiG-29 does not teach a maximum loaded weight in the range of about 12,000 lbs to about 14,000 lbs. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the maximum loaded weight to be within the claimed range for the predictable result of the ability to use a lighter weight engine to achieve the same aircraft performance, the lighter engine using fewer materials and reducing manufacturing cost. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The MiG-29 does not appear to teach a nose chine extending at least partially forward of a canopy. Kaniut teaches providing the aircraft with a nose chine (#21/#22/#23) formed in the fuselage along lateral sides thereof at a nose of the aircraft (Fig. 1), the nose chine extending at least partially forward of a canopy and terminating forward of the wing (Fig. 1), and shedding air vortices with nose chine at angles of attack of about 25° to increase yaw stability of the aircraft. 
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the nose chine at the same angle of attack inherently shedding air vortices with the nose chine (see Wikipedia Strake: “acting as large vortex generators”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of the MiG-29 with the nose chine configuration in Kanuit. Doing so would improve aircraft control at high angles of attack (see Wikipedia Strake: under “Nose strakes” heading).
The MiG-29 aircraft appears to be silent to the G-forces in turning capabilities of the aircraft. Drew teaches operating the aircraft with sustained turns in the range of about 6.5 G to about 7.5 G (page 2, lines 4-7 of text). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the MiG-29 to operate with sustained turns as taught by Drew. Doing so would allow for greater maneuverability of the aircraft when performing fast turns such as the cobra maneuver.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
Rejection for claim 37 has been clarified without depending on teachings from the Cutler reference.
Regarding Applicant’s arguments with respect to rejections relying on in re Aller, Applicant arguments do not take the place as evidence on the record and as such are not convincing. The changing of the parameters such as the leading edge root extensions planform area ratio relative to a planform area of the wing, maximum loaded weight, empty weight, and thrust would be result effective variables; the planform area of the leading edge root extension influences the maneuverability of the aircraft, and the maximum loaded weight, empty weight and thrust all influence the weight of the aircraft. Changing these variables for desired aircraft characteristics and capabilities are known and results of changing these features can be seen in particular with capabilities of computer modeling. 
Regarding Applicant’s arguments regarding the aircraft of a MiG-29 as being already supermaneuverable are contradicted by Applicant’s argument that the MiG-29 might not be capable of performing the sustained turns. The rejection included modifying the MiG-29 aircraft such that it is capable of performing said turns, as disclosed in Drew. 
Applicant argues that the publication of information from the Wikipedia MiG-29 page was published after the effective filing date of the present application, for example, the page contains edits after the effective filing date. 102(a)(1) sets forth these requirements for use as prior art “the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.” The applicant’s argument details a publication does not qualify if it is not before the effective filing date. However, alternatively, 102(a)(1) also states that any prior use of the claimed invention would qualify. This is a separate requirement from a published document or patent prior to the effective filing date. Wiki discloses an aircraft, MiG-29, first flown in 1977. The MiG-29 has been flown 40 years prior to the effective filing date. Wikipedia MiG-29 page discloses the details of this aircraft which has been in use for 40 years prior to the effective filing date, the details of which are used in the rejection. Wiki has disclosed a prior public use of the aircraft prior to the effective filing date. Therefore, the MiG-29 meets the necessary requirements of 102(a)(1) under prior public use, as disclosed by the Wikipedia MiG-29 page. If the applicant is of the opinion that the details of this aircraft were not know until after the effective filing date, a declaration accompanied by evidence should be provided. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647